Citation Nr: 0000699	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral orchialgia, left greater than right.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to March 
1997.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  


FINDING OF FACT

The veteran's right and left orchialgia cause severe pain.


CONCLUSIONS OF LAW

1.  The criteria for a separate, initial disability 
evaluation of 10 percent for right orchialgia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8730 (1999).

2.  The criteria for a separate, initial disability 
evaluation of 10 percent for left orchialgia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8730 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He has 
not asserted that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.  It is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist him, mandated by 38 U.S.C.A. § 5107(a), has 
been satisfied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  Each disability must be 
reviewed in relation to its history and emphasis must be 
placed upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1 (1999).  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. 4.2 (1999).  

Service connection for bilateral orchialgia disability was 
granted by a rating decision dated in August 1997, and a 
noncompensable evaluation was assigned, by analogy, under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8730.  This 
rating contemplates mild to moderate paralysis of the 
ilioinguinal nerve.  A 10 percent evaluation requires severe 
to complete paralysis.  Inasmuch as the veteran's right 
orchialgia symptomatology is separate from his left 
orchialgia symptomatology, each resulting in differing 
degrees of neuralgia, the Board finds that separate 
evaluations are warranted.

A VA general medical examination, dated in June 1997, reports 
a history of vasectomy in 1988.  The veteran noted that since 
that time he had experienced chronic pain in the scrotal 
area, particularly on the left side.  The report noted that 
the veteran was evaluated but that the exact cause of the 
pain could not be ascertained.  It was further noted that a 
later evaluation revealed a benign tumor in the area, with 
subsequent examinations revealing regression of the tumor.  

The genitourinary examination revealed that the scrotum was 
quite tender to palpation.  No evidence of hernia was 
appreciated, and no inflammation of the cord was noted.  The 
examiner gave a diagnosis of status post vasectomy with 
chronic scrotal pain.  A urology examination found no 
particular etiology for the chronic pain.  The examiner 
opined that the veteran's pain was related to one of the 
chronic inflammatory or nerve-related problems associated 
with a vasectomy.  

The veteran contends that his bilateral orchialgia disability 
caused him to experience reoccurring pain which had prompted 
to him to quit two jobs which required fieldwork and lifting.  
He added that this condition caused him to be discharged from 
active duty with the military.

The clinical and other probative evidence of record indicate 
that the veteran experiences chronic discomfort in the 
testicular region which equates to neuralgia of the 
ilioinguinal nerve.  The veteran's complaints regarding the 
symptoms, particularly pain, related to his bilateral 
orchialgia are considered to be competent and credible.  
Additionally, the veteran's chronic pain is shown to be 
representative of manifestations of the ilioinguinal nerve.  
Based on these findings, the Board concludes that a question 
exists as to whether the veteran's bilateral orchialgia 
disability is manifested by mild, moderate, or severe 
impairment.  See 38 C.F.R. § 4.124a, Diagnostic Code  8730.  
Therefore, with the resolution of reasonable doubt in the 
veteran's favor, the Board concludes that the evidence more 
nearly approximates a disability picture which demonstrates 
severe impairment of the veteran's bilateral orchialgia 
disability.  See 38 C.F.R. § 4.7 (1999).  As such, separate 
10 percent evaluations are warranted for both right and left 
orchialgia disabilities pursuant to 38 C.F.R. 4.124a, 
Diagnostic Code 8730.  It is noted that a 10 percent rating 
is the maximum assignable rating pursuant to Diagnostic Code 
8730.  

The Board finds that an evaluation higher than 10 percent is 
not in order for the service-connected disabilities at this 
time.  The current findings do not show the presence of 
presence of pathology of a sufficient severity as to warrant 
the assignment of a higher rating under 38 C.F.R. § 4.115a, 
Diagnostic Code 7525 (1999), which is utilized to rate 
chronic epididymo-orchitis.  Chronic epididymo-orchitis is 
rated as urinary tract infection.  In this instance, the 
veteran is not shown to have suffered from recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  Id. 

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The Board acknowledges the veteran's assertions that 
his bilateral orchialgia has interfered in the past with his 
employment.  However, the veteran has also stated that he has 
taken an office job.  There simply is no evidence that the 
veteran's right and left orchialgia disabilities have caused 
marked interference with employment beyond that contemplated 
by the assigned evaluation or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (1999) have 
not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in claims for initial ratings, staged 
ratings may be warranted if the claim involves an original 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  As noted above, the RO granted service 
connection and originally assigned a noncompensable 
evaluation for bilateral orchialgia as of the day following 
separation from active service, i.e., March 29, 1997.  See 
38 C.F.R. § 3.400(b)(2)(i) (1999).  After review of the 
evidence, there is no medical evidence of record that would 
support a rating in excess of 10 percent for the disabilities 
at issue at any time subsequent to the day following 
separation from active service.  Id.; Fenderson v. West, 12 
Vet. App. 119 (1999).  


ORDER

Entitlement to a separate, initial disability evaluation of 
10 percent for left orchialgia is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  Entitlement to a separate, initial disability 
evaluation of 10 percent for right orchialgia is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

